Citation Nr: 0618237	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  02-17 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for weakness of the right upper extremity, secondary 
to a closed head injury.

2.  Entitlement to a disability rating in excess of 10 
percent for weakness of the right lower extremity, secondary 
to a closed head injury.

3.  Entitlement to a disability rating in excess of 10 
percent for a tracheostomy scar.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to March 
1975 and from May 1982 to December 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Department of```````` Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California, and an October 2001 rating 
decision by the RO in St. Petersburg, Florida.  

The issues of a disability rating in excess of 10 percent for 
a tracheostomy scar and entitlement to a TDIU rating are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's weakness of the right upper extremity is 
manifested by no more than incomplete mild paralysis.  The 
veteran has symptoms of 4/5 weakness, decreased sensation and 
coordination, and sporadic dystonia of the fingers of the 
right hand.  

2.  The veteran's weakness of the right lower extremity is 
manifested by no more than incomplete mild paralysis.  The 
veteran has symptoms of 4/5 weakness and decreased sensation 
and coordination.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for weakness of the right upper extremity, secondary to a 
closed head injury, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002), 5107; 38 C.F.R. §§ 3.102, 4.7, 4.120, 
4.123, 4.124, 4.124a, Diagnostic Codes 8510, 8511, 8512, 8513 
(2005).

2.  The criteria for an evaluation in excess of 10 percent 
for weakness of the right lower extremity, secondary to a 
closed head injury, have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.102, 4.7, 4.120, 4.123, 4.124, 4.124a, 
Diagnostic Code 8520 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty in the Marine Corps from 
July 1972 to March 1975.  He was involved in a motor vehicle 
accident in July 1974.  The veteran suffered a closed head 
injury at that time.  He also had a left frontal contusion 
secondary to the head trauma.  The veteran developed mild 
encephalopathy due to his injuries.  An initial medical board 
reported that the veteran had a moderate right hemiparesis 
and right-sided hyperreflexia.  "Hemiparesis' is defined as 
'muscular weakness or partial paralysis restricted to one 
side of the body."  Harvey v. Brown, 6 Vet. App. 390, 394 
(1994).  The veteran was placed on the temporary disability 
retired list (TDRL) in March 1975.  

The veteran submitted his claim for disability compensation 
benefits in April 1975.  The veteran was afforded a VA 
examination in July 1975.  The veteran complained of right-
sided weakness which was worse in the arm than the leg.  The 
examiner said that the neurological examination was within 
normal limits except for upgoing toes bilaterally and 
awkwardness in finger movements of the right hand.  

The veteran was granted service connection for residuals of 
his head trauma in November 1975.  He was given a single 
rating to encompass all residuals from the head trauma, to 
include right-sided weakness.  He was given a 40 percent 
disability rating.

The RO received notice from the Marine Corps that the veteran 
would be removed from the TDRL in December 1976.  The veteran 
was to be discharged from service as fit for duty.

The RO received notice from the Navy that the veteran had 
enlisted in May 1982.  The veteran served on active duty in 
the Navy from May 1982 to December 1986.  A review of his 
service medical records (SMRs) from that period do not 
reflect any problems associated with his prior diagnosis of 
right-sided hemiparesis.  The veteran was noted on several 
clinical entries to be a runner and in some instances to run 
10-15 miles per day.  

The veteran submitted a request to initiate payment of his VA 
disability compensation in February 1987.  He was afforded a 
VA examination in May 1987.  The examiner reported that the 
sensory examination showed the veteran to be intact to touch 
and pinprick throughout.  He had mild pronation of the right 
upper extremity.  Strength was said to be 5/5 in both the 
right upper and lower extremities.  The diagnosis was mild 
right hemiparesis and hyperreflexia.

The veteran's 40 percent rating for his overall residuals was 
continued by way of a rating decision dated in September 
1987.

The veteran submitted his current claim in February 1998.  
The veteran reported that he received outpatient care at the 
VA medical center (VAMC) in Palo Alto, California.  The 
veteran stated that he had a partial paralysis of the fingers 
of his right hand and that this made handwriting difficult.  
He made no reference to any residual involving his right 
lower extremity.

VA treatment records for the period from March 1998 to 
November 1998 were received from VAMC Palo Alto.  A June 1998 
neurology clinic entry noted that the veteran had some delay 
in response to rapid tapping of the right index finger and 
thumb.  The veteran's primary complaints related to sleeping 
problems.  The assessment was post-traumatic neurology 
instability causing irritability, and fatigability for 24 
years.  Another June 1998 entry reviewed the veteran's 
nutritional status.  It was noted that he ran 8-10 miles per 
day as part of his exercise regimen.  The veteran was treated 
for a pulled hamstring muscle in August 1998.  The injury 
occurred while running.  There is a neuropsychological 
evaluation of record dated in September 1998.  The veteran 
was noted to have a normal gait and was able to use gross 
motor movements with both hands.  The veteran said that he 
was right handed but had used his left hand predominantly 
since his head injury.  He used his left hand to perform 
writing tasks associated with the evaluation.  A September 
1998 entry noted that the veteran had a sporadic right hand 
dystonia with the curling and flexion of his 4th and 5th 
fingers and sometimes involving the rest of the hand.  
Otherwise the veteran's strength appeared to be normal.  The 
physician said that the veteran was able to walk normally.  
The assessment was that the veteran's right hand dystonia did 
not warrant any further evaluation or treatment.

The veteran was afforded a VA neurology examination in 
December 1998.  The history of the veteran's accident was 
noted.  The veteran said that he continued to experience 
minimal weakness and incoordination of his right side.  The 
examiner noted that when the veteran held up his right hand, 
his 3rd, 4th, and 5th fingers involuntarily flexed.  The 
biggest problem was his personality.  The examiner said that 
there was a normal sensory examination, and normal cranial 
nerves.  The veteran was found to have a slight but definite 
muscle strength weakness of his right upper and right lower 
extremities.  There was also a slight but definite decreased 
coordination of both the right upper and lower extremities.  
The deep tendon reflexes were normal.  The pertinent 
diagnosis was status post head injury with mild 
encephalopathy, resolved right-sided weakness, and aphasia 
with residual right sided weakness persisting.

The veteran was also afforded a VA psychiatric examination in 
December 1998.  The Axis I diagnoses were personality change 
due to traumatic brain injury, unspecified type, and 
cognitive disorder, not otherwise specified (NOS).  

The RO issued a rating decision that assigned separate 
disability ratings to the several residuals of the veteran's 
closed head injury.  The veteran was granted service 
connection for a cognitive disorder and assigned a 50 percent 
rating.  He was also granted service connection for weakness 
of the upper right extremity and assigned a 20 percent 
disability rating.  Service connection was also established 
for weakness of the right lower extremity with a 10 percent 
rating assigned.  Finally, the veteran was granted service 
connection for a facial nerve weakness with aphasia with a 10 
percent disability rating.

The RO wrote to the veteran in February 2001.  He was asked 
to provide evidence in support of his claim.  The veteran 
responded in April 2001.  He listed a number of symptoms that 
affected him and how he coped with the symptoms.  The veteran 
did not relate any problems with his right arm or right leg.  

The veteran was afforded a VA neurology examination in 
January 2001.  The examiner said that the veteran had a mild 
weakness of the right lower extremity in comparison to the 
left.  The strength in the right was listed as 4+ to 5- out 
of 5.  There was good muscle bulk and tone.  Reflexes were 2+ 
bilaterally.  No formal diagnosis, assessment, or impression 
was given in regard to either the right upper or lower 
extremity.

The Board remanded the veteran's case in April 2004.  The 
remand noted that a new neurology examination was required.

The veteran was afforded a VA neurology examination in June 
2004.  The examiner said that the motor examination showed 
the veteran to have a motor strength of 4/5 on the right 
deltoids, biceps, triceps, wrist flexors, and wrist 
extensors, as well as 4/5 on the right ileopsoas, quadriceps, 
hamstrings, and tibialis anterior.  The left hemibody was 
listed as 5/5.  The examiner said that there was evidence of 
pronator drift as well as fixation and difficulty with fine 
motor movements of the right upper extremity.  There was 
decreased sensation to superficial touch and pinprick on the 
right hemibody, to include both the right upper and lower 
extremities.  The examiner said that the veteran walked with 
a slight right hemiparetic gait, with a tendency to drag the 
right leg.  The examiner said that the veteran suffered from 
residuals of his closed head injury to include right 
hemiparesis 4/5 on the upper and lower right extremities, and 
decreased sensation on the right hemibody.  The examiner 
added that the veteran was unable to hold jobs mostly because 
of his cognitive dysfunction and that his right hemiparesis 
did not prevent him from working in his particular area of 
expertise, characterized as sales.

The RO wrote to the veteran in May 2004.  The letter advised 
him of the evidence necessary to substantiate his claim for 
increased ratings.  The veteran responded in May 2005.  He 
provided copies of several VA outpatient records as well as 
evidence from the Social Security Administration (SSA) that 
listed a number of employers over the years.

Associated with the claims file are VA treatment records from 
several sources that cover a period from August 1988 to 
August 2005.  These included the same records as those 
submitted by the veteran in May 2005.  The records contain 
several entries noting that the veteran was actively involved 
as a runner or involved in other athletic activities.  He was 
seen in December 1990 and noted to run 13 miles a day and to 
lift weights.  He suffered a twisted right ankle while 
running in April 1994.  He hurt his left leg while playing 
racquetball in January 1999.  The veteran complained of back 
pain that occurred during his "usual" 10 mile run in August 
1999.  A March 2002 entry noted that the veteran had started 
an exercise program over the last two weeks and was running 
for 30 minutes a day.  A February 2004 entry noted that the 
veteran was running a couple of times per week.  A May 2005 
entry noted that the veteran complained of right wrist pain 
after lifting weights.  

The records do reflect treatment for complaints of, and 
treatment for, bilateral foot pain and occasional leg pain 
that was not related to his service-connected right lower 
extremity disability.  The records do not reflect evaluation 
or treatment for the veteran's service-connected disabilities 
involving the right upper and lower extremities.

Records were obtained from the SSA in November 2005.  The 
records show that the veteran's claim for SSA disability 
benefits was denied in February 2003.  The medical evidence 
relied on consisted of SSA disability reviews, and VA 
treatment records previously reviewed in this decision.  A 
January 2003 SSA examination noted that the veteran had a 
hand grip of 5/5 and equal bilaterally.  His gross/fine 
manipulations were said to be well preserved.  The motor 
system strength was reported as 5/5 and equal bilaterally.  
Further, the sensory system was reported to show light touch 
sensation equal and well preserved on both sides.  The 
veteran was able to walk without any assistive devices and to 
tandem walk, and heel to toe walk.  The functional evaluation 
statement said that the veteran was able to stand and/or walk 
six hours per day and able to sit without restrictions.  The 
veteran was able to lift 50 pounds occasionally and 25 pounds 
frequently.  The examiner noted that there would be 
occasional manipulative limitations in the right hand because 
of the old injury.  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).

Neurologic disabilities are evaluated under 38 C.F.R. § 
4.124a (2005) based on paralysis of various nerve groups.  
Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" 
indicates impairment of function of a degree substantially 
less than the type of picture for complete paralysis given 
for each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or, at 
most, the moderate degree.  38 C.F.R. § 4.124a.  Neuritis, 
cranial or peripheral, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
will be that for moderate, incomplete paralysis.  38 C.F.R. § 
4.123.  Peripheral neuralgia, characterized usually by a dull 
and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. § 
4.124.

Right Upper Extremity

Diagnostic Codes 8510 through 8513 of the rating schedule 
address paralysis of the various radicular groups.  The RO 
evaluated the neurologic manifestations of the veteran's 
right upper extremity disability separately under Diagnostic 
Code 8513, which relates to disabilities of all radicular 
groups.  38 C.F.R. § 4.124a (2005).  

Under Diagnostic Code 8513, a 90 percent evaluation for the 
minor extremity is warranted when there is complete paralysis 
of the major hand.  A 70 percent evaluation is assigned for 
incomplete paralysis that is severe.  A 40 percent evaluation 
is considered for moderate incomplete paralysis.  Finally, a 
20 percent evaluation, as is assigned in this case, is for 
mild, incomplete paralysis.  See 38 C.F.R. § 4.124a.  The 20 
percent evaluation is the minimal evaluation and is 
applicable for either the major or minor hand.

The veteran has had some form of right-sided weakness in the 
upper extremity since his initial recovery from his closed 
head injury.  The medical evidence of record shows the 
weakness to be stable.  The weakness experienced has been 
described as a 4/5 for the most part, with occasional reports 
of 5/5 strength.  There is no evidence of atrophy or loss of 
use of the right upper extremity.  The veteran does 
experience sporadic dystonia and decreased fine motor 
movements of the fingers of the right hand.  The extensive 
treatment records in the claims file do not document any 
objective evidence of more serious symptoms that would 
warrant the assignment for a moderate incomplete paralysis.  
The veteran's claim for a rating in excess of 20 percent for 
weakness of the right upper extremity is denied.

Right Lower Extremity

The veteran's weakness of the right lower extremity has been 
evaluated as 10 percent disabling under Diagnostic Code 8520.  
Diagnostic Code 8520 pertains to disabilities involving the 
sciatic nerve.  The rating criterion addresses paralysis of 
the sciatic nerve.  Complete paralysis lists findings such as 
the foot dangles and drops, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  A 10 percent evaluation is for mild, 
incomplete paralysis.  A 20 percent evaluation is provided 
for when there is incomplete paralysis and moderate 
impairment of the sciatic nerve.  A 40 percent evaluation is 
for consideration where there is evidence of moderately 
severe paralysis.  38 C.F.R. § 4.124a.

The December 1998 VA examiner said that the veteran had 
definite, but slight, muscle weakness and incoordination of 
the right lower extremity.  The January 2001 VA examiner said 
that the veteran had mild weakness in the right lower 
extremity.  There was good muscle tone and bulk.  The June 
2004 VA examiner said that the veteran had 4/5 strength in 
the right lower extremity compared to 5/5 in the left.  There 
was also decreased sensation to touch and pinprick.  

The various VA treatment records do not reflect any treatment 
relating to the weakness of the right lower extremity.  The 
records, as well as the SMRs from the veteran's service in 
the Navy, reflect that he was actively engaged in physical 
fitness activities to include running.  There is no 
indication of any impairment in the veteran's ability to 
engage in such activities, even in the running of a number of 
miles per day, which is related to the right lower extremity.  
Nor is there is any evidence of the veteran's right lower 
extremity affecting his employability.  Further, the January 
2003 SSA examination found no strength difference in the 
right and left lower extremities.

In reviewing the evidence, there is no basis to show that the 
veteran suffers from a moderate impairment of the sciatic 
nerve.  The characterizations of his documented weakness have 
been as slight and mild by the various examiners.  The 
veteran's claim for an evaluation in excess of 10 percent for 
right lower extremity weakness is denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
ratings in excess of 20 percent for weakness of the right 
upper extremity and 10 percent for weakness of the right 
lower extremity.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1) (2005).

Review of the record indicates that VA has fulfilled its duty 
to notify this veteran of the types of evidence necessary to 
substantiate his claim for benefits.

The veteran's claim for an increased evaluation for residuals 
of his closed head injury was submitted prior to the 
requirement to provide the notice and assistance referenced 
supra.  His claim was adjudicated in November 1999 when 
disability evaluations were assigned for the several service-
connected residuals.  

The RO wrote to the veteran in February 2001.  The veteran 
was not informed of the evidence/information needed to 
substantiate his claim.  The letter referred to evidence 
related to service connection claims.  However, the veteran 
was advised what the RO would do in the development of his 
claim and what he needed to do.  The veteran was asked to 
submit evidence to the RO.

The veteran's case was remanded for additional development in 
April 2004.  The Appeals Management Center (AMC) wrote to the 
veteran in May 2004.  He was informed of the 
evidence/information needed to substantiate his claim.  He 
was advised of VA's duty to assist and what he needed to do 
in the development of his claim.  The veteran was informed of 
the evidence of record.  He was asked to submit evidence to 
the AMC.

The veteran responded to the letter in May 2005.  

The veteran was issued a supplemental statement of the case 
(SSOC) in December 2005.  The SSOC reviewed the evidence 
added to the record and informed the veteran that his claim 
remained denied.  

The Board finds that the February 2001 and May 2004 letters 
to the veteran fulfilled VA's duty to notify him regarding 
the evidence necessary to support his claim, what VA is 
responsible for, what the veteran is responsible for, and for 
notifying the veteran to submit any pertinent evidence in his 
possession.

The veteran has not alleged any prejudice in the development 
of his claim due to the timing of notice in this case.  He 
has effectively participated in the development of his claim.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The veteran submitted 
VA treatment records.  Additional VA medical records were 
also obtained.  The veteran was afforded three VA 
examinations.  The veteran has not alleged that there is any 
outstanding evidence pertinent to his claim.


ORDER

A rating in excess of 20 percent for right upper extremity 
weakness is denied.

A rating in excess of 10 percent for right lower extremity 
weakness is denied.


REMAND

The issues of entitlement to an increased rating for a 
tracheostomy scar and entitlement to a TDIU rating were 
before the Board at the time of the remand in April 2004.  
The remand noted that the regulations used to evaluate 
disabilities of the skin, to include scars, had changed 
during the pendency of the appeal.  The remand further noted 
that the veteran's claim had not been evaluated under the 
amended rating criteria.  The veteran's case was remanded to 
the RO so that the agency of original jurisdiction could 
apply the amended criteria in the first instance.  

The issue of entitlement to a TDIU rating was also remanded.  
This was because it was inextricably intertwined with the 
outcome of the determination of whether an increased rating 
was warranted for the scar disability, in addition to the 
other two issues on then appeal.

The RO did not re-adjudicate the veteran's disability rating 
for his tracheostomy scar.  The December 2005 supplemental 
statement of the case listed the issues involving the right 
upper and lower extremities and the TDIU issue but did not 
address the scar disability.  Accordingly, the issue is being 
remanded for the RO to comply with the instructions to 
evaluate the claim under both the prior and amended 
regulations.  See Stegall v. West, 11 Vet. App. 268 (1998).

In regard to the TDIU issue, the veteran's major disability 
evaluation is for a cognitive disorder.  The April 2004 Board 
decision denied an evaluation in excess of 50 percent for the 
veteran's cognitive disorder.  That decision was based on the 
results of two VA examinations and limited outpatient records 
that were then of record as well as the veteran's record of 
employment.

The evidence of record does show that the veteran continues 
to obtain employment.  The additional VA records show he 
obtained employment at Universal Studios in 2003.  In 2005 he 
worked as a courier and then as a booker for cruises.  
However, this is after he has left a number of jobs after 
working for a relatively short period of time.  The evidence 
of record does not show that he has worked in a full-time 
capacity for a long period of time at any one job.

Additional VA records have been added to the claims file.  
These include outpatient psychiatric records for the veteran 
that reflects treatment beginning in 2004.  The veteran's 
treating psychiatrist has provided several statements in the 
records that the veteran's cognitive disorder (organic 
affective disorder) affects his employability.  In April 2005 
the psychiatrist noted that the veteran was employed as a 
courier but, was aware that when the veteran had one of his 
"episodes" he would lose his job like the others.  In May 
2005 the psychiatrist provided a note wherein he said that 
the veteran was significantly impaired, although his social 
skills allowed him to cover some of his deficits.  He said 
that he considered the veteran as unemployable and did not 
expect him to be employable in the future.  Finally, in July 
2005 the psychiatrist noted the veteran had started a new job 
booking cruises.  He said that, until proven otherwise, he 
still considered the veteran as unemployable.  He said that 
the veteran was able to get a job, he just could not stay 
with them.  

The SSA records did not address the veteran's cognitive 
disorder.  It appears that he failed to report for a 
psychiatric examination and that is one of the reasons for 
why his claim was denied.

The veteran's last VA psychiatric examination was in February 
2001.  The examiner did not provide a thorough assessment of 
the veteran's employability as it related to his service-
connected cognitive disorder.  The examiner said that it 
appeared that the veteran's cognitive deficits and his 
personality made it difficult for him to function both 
socially and occupationally.

In light of the continued evidence of the veteran having 
multiple jobs for short periods of time, the comments from 
the VA psychiatrist regarding the veteran's employability, 
and that the last examination for the veteran's cognitive 
disorder was in 2001, a new examination is required to assess 
the veteran's employability.  

In addition to addressing the question of the veteran's 
employability, the examiner should also be asked to provide 
an opinion as to whether the veteran's personality changes, 
listed as an Axis I diagnosis on both the 1998 and 2001 VA 
examinations, is a part of his overall disability from his 
closed head injury.  As of now, only the previously diagnosed 
cognitive disorder has been listed as service connected.  The 
December 2005 SSOC appeared to draw a distinction between the 
impact of the veteran's cognitive disorder and that from his 
personality changes that also have been attributed as a 
residual from his closed head injury.

Finally, the veteran's VA psychiatrist has changed the Axis I 
diagnosis to one of organic affective syndrome, post-
traumatic brain injury, as opposed to the prior diagnoses of 
cognitive disorder, NOS, and personality changes.  This 
diagnosis appears to incorporate the personality changes with 
the cognitive disorder.  However, this should be addressed by 
the examiner at the veteran's examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran to 
obtain the names and addresses of all 
medical care providers, private and VA, 
who have treated him for his service-
connected disabilities since August 2005.  
After securing the necessary releases, 
the RO should obtain those records that 
have not been previously secured.

2.  The veteran should be afforded a 
psychiatric examination.  The examiner 
must review the claims file, to include 
the prior psychiatric examinations in 
December 1998, and February 2001, as well 
as the outpatient psychiatric treatment 
records from 2004 to the present.  All 
necessary tests and studies, including 
appropriate psychological studies (if 
determined to be necessary by the 
examiner), should be conducted in order 
to identify and describe the 
symptomatology attributable to the 
veteran's service-connected psychiatric 
disability.  

The examiner is requested to address the 
symptomatology that is related to 
residuals from the veteran's closed head 
injury, to include whether the disability 
involves the personality changes 
identified by VA examiners in 1998 and 
2001.  Finally, the examiner is requested 
to provide an opinion as to whether there 
is at least a 50 percent probability or 
greater that the veteran's psychiatric 
disability precludes him from obtaining 
and maintaining substantially gainful 
employment; or, whether all of the 
veteran's service-connected disabilities 
together preclude him from obtaining and 
maintaining substantially gainful 
employment.  The report of examination 
must include the complete rationale for 
all opinions expressed.

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  This would include a re-
adjudication of the veteran's claim for 
an increased rating for his tracheostomy 
scar, after providing him a copy of the 
pertinent revised regulations.  In 
reconsidering this claim, the RO must 
consider both the old and the new rating 
criteria for skin disabilities.  If any 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


